

AGREEMENT
 
Agreement made as of the 1st day of June 2009 (the “Execution Date”) by and
between Icahn Enterprises LP, Icahn Capital, L.P. (the “Employer”), and Keith
Meister (the “Employee”).  The obligations of the Employer hereunder shall be
joint and several obligations of the Employer and Icahn Enterprises L.P.  Unless
otherwise defined herein (including in Section 20 hereof) a capitalized term
used herein shall have the meaning attributed to it in the Prior Employment
Agreement (as defined below), the Letter (as defined in Section 20) or the
exhibits thereto.
 
 
RECITALS:
 
Employee is a party to a series of agreements with Carl C. Icahn and his
Affiliates including the following:  An Agreement dated as of December 31, 2004,
which was subsequently amended pursuant to Amendment No. 1 effective as of
January 1, 2006, letter agreements dated June 1, 2005, March 14, 2006, April 11,
2006, February 1, 2007 and April 19, 2007, an Amendment in Relation to
Management Fee Participation dated August 8, 2007, an Amendment to Agreement
dated December 31, 2004 which is dated January 1, 2008 (the “Special Profits
Amendment”) an Amendment in Relation to Section 409A of The Internal Revenue
Code dated December, 2008 (the “Section 409A Amendment”) and various agreements
of partnership and limited partnerships (all of the foregoing together with all
other partnership, limited liability company and other agreements relating to
the employment and other service relationship of Employee with any of the Icahn
Group (other than any confidentiality agreement or indemnity agreement)
collectively, the “Prior Employment Agreement”).
 
Pursuant to the Prior Employment Agreement, Employee was entitled to
receive:  (a) base salary, (b) bonus payments, as well as (c) a participation
(subject in part to vesting) in incentive allocations and (d) an amount (the
“Management Fee Participation”) equal to a portion of the Management Fees earned
by the Management Company from certain funds to which the Management Company
provided management services, including Icahn Partners LP (“Icahn Partners”),
Icahn Fund Ltd., Icahn Fund II Ltd. and Icahn Fund III Ltd. (together with the
Master Funds ( as defined below) the “Existing Funds”) and, pursuant to the
Special Profits Agreement, certain payments relating to Special Profits Interest
Allocations (as defined in the documents of each applicable Existing Fund).
 
Pursuant to the Prior Employment Agreement, payment of a portion of Employee’s
Management Fee Participation with respect to each of the 2005, 2006 and 2007
calendar years was deferred and payable, together with hypothetical gains and
losses thereon (collectively, the “Deferred Amounts”) as if invested in the
Master Fund, Master Fund II and Master Fund III (together, the “Master Funds”),
on January 30, 2012, subject to earlier payment upon a Terminating Event, as set
forth in Section 12 and Schedule A of the Prior Employment Agreement as amended
by the Section 409A Amendment.

 
 

--------------------------------------------------------------------------------

 

Pursuant to a Management Contribution, Assignment and Assumption Agreement dated
as of August 8, 2007 between Icahn Management LP (the “Management Company”) and
Icahn Capital Management LP, the Management Company assigned to Icahn Capital
Management LP, effective as of August 8, 2007, all of its right, title and
interest in the Prior Employment Agreement, and Icahn Capital Management LP
assumed and agreed to perform the liabilities and obligations of the Management
Company under the Prior Employment Agreement, other than liabilities and
obligations arising prior to August 8, 2007, including the liabilities and
obligations of the Management Company arising prior to August 8, 2007 with
respect to Employee’s deferred Management Fee Participation (all such
obligations arising prior to August 8, 2007, including those relating to the
portion of such Management Fee Participation arising prior to August 8, 2007,
the “Retained Obligations”).  Such obligations of Icahn Capital Management LP
were assumed by Employer.
 
The purpose of this Agreement is to terminate the Prior Employment Agreement
(while preserving, as set forth herein, the rights of Employee in the Deferred
Amounts and certain of the Fund GP’s Special Profit Interests Allocations), to
provide for certain payments to Employee relating to the Prior Employment
Agreements, and to set forth a new arrangement between Icahn Enterprises,
certain of its subsidiaries, and Employee.
 
The employment of Employee hereunder is not for any specific time period and the
word “Term” as defined in this Agreement, is utilized to set forth the effects
of the cessation of such employment at any particular time and not to provide
any obligation of employment by either party for any definite period of time.
 
In addition to the Existing Funds, Employer is currently planning to create a
new investment vehicle (which may have an on-shore and off-shore counterpart)
commonly known as a hedge fund (such on- and off-shore counterparts of such fund
collectively, the “New Fund”).  Employer currently expects that the New Fund
generally will have the characteristics set forth in Exhibit A to the Letter
(“Exhibit A”), but all matters concerning the terms and structure of the New
Fund are subject to change or abandonment at any time in the sole discretion of
Employer.
 
Employer and its Affiliates may also organize and operate other hedge funds in
addition to the New Fund and the Existing Funds (such hedge funds, other than
the New Fund and the Existing Funds, collectively, the “Additional Funds”) and
Employee will, at the request of Employer, provide services to such Additional
Funds to the extent required by this Agreement.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, desiring to be legally bound, hereby agree as follows:
 
1.
Termination of Prior Employment Agreements. In consideration for the payments to
be made pursuant to Section 2 below, effective as of the Execution Date, the
Prior Employment Agreement (other than the Surviving Partnership Relationship
(as defined below) which shall survive only to the extent set forth in Section 2
(d) below) (and other than Employee’s right to payment of the Deferred Amounts,
as set forth in Section 2(b) and Exhibit B) is hereby terminated in all respects
and shall be null and void and have no further force or effect and all rights
and interests of the parties thereunder are hereby terminated and the right and
interests of the Employee in all payments, Profit Participation, interests in
any partnership, limited liability company or other entity contemplated in the
Prior Employment Agreement or relating thereto, are hereby extinguished in all
respects.

 
 
2

--------------------------------------------------------------------------------

 
 
2.
Payments to Employee In Respect of Prior Employment Agreement.

 
 
(a)
Cash Payment.  On June 1, 2009 Employer shall pay to Employee $3,197,054.60 (in
respect of 100% of non-deferred Incentive Allocation (vested and unvested
through April 30, 2009), plus $972,602.74 (less withholding) in respect of
prorated $1 million annual bonus).  100% of non-deferred Incentive Allocation
(vested and unvested from May 1, 2009 through May 31, 2009) will be paid
promptly (on or about June 20, 2009) following the determination thereof.  Such
Incentive Allocation payments will be paid from Icahn Onshore LP and Icahn
Offshore LP and will reduce the capital account of Employee in such partnerships
with respect to Incentive Allocations to zero.

 
 
(b)
Deferred Management Fees. The aggregate value of the Deferred Amounts of the
Management Fee Participation in which Employee has an interest under the Prior
Employment Agreement equals $3,813,669.73 as of April 30, 2009 (of which as of
April 30, 2009, $3,446,450.72 is attributable to Retained Obligations and $
367,219.01 is attributable to management fees accruing on or after August 8,
2007) and as of the date of this Agreement Employee is, and shall be deemed to
be, 100% vested in such amounts.  The Deferred Amounts shall continue to be
deferred in accordance with the terms of the Prior Employment Agreement, as
memorialized in Exhibit B to the Letter (“Exhibit B”), and the right of Employee
in such Deferred Amounts, and any right to receive payment thereof, shall be
governed exclusively by the terms of this Section 2(b) and the terms of Exhibit
B.  Until the payment of such Deferred Amounts, such amounts shall continue to
be indexed to the return of the Master Fund, Master Fund II and Master Fund III,
as applicable (or in certain circumstances U.S. Treasury obligations) as set
forth on Exhibit B.

 
 
(c)
Special Profits Interests. Pursuant to Section 5 of the Special Profits
Amendment amending Section 9(i) of the Prior Employment Agreement for all
periods on or after January 1, 2008, Employee is entitled to receive 2.5% of the
Fund GP Net Special Profits Interests Allocations allocated to the Fund GP’s (as
such terms are used in Section 3 of the Special Profits Amendment) during the
period from January 1, 2008 until the last day of the “Term” (in this single
instance, as “Term” is defined in the Prior Employment Agreement).  As of April
30, 2009 the amount that would be allocable to Employee if each applicable
Existing Fund had sufficient Net Increase to make such allocation is $532,850.97
with respect to Icahn Partners; $ 1,114,186.87 with respect to the Master Fund,
$ 233,085.54 with respect to Master Fund II and $ 97,805.30 with respect to
Master Fund III (each such amount, an “Accrued Amount”), it being understood
that such Accrued Amount fluctuates from time to time because the amounts in
each Special Profits Memorandum Account (as defined under the documents of each
applicable Existing Fund) on which such Accrued  Amount is based, are treated as
if they are invested in the applicable Existing Fund and so fluctuate with the
value of the investments of such fund.  The dollar amount of each Accrued Amount
at any particular time, after taking into account such fluctuations in value,
and as reduced by any payments contemplated in the following paragraph (in each
case to the extent attributable to such Accrued Amount) is referred to,
individually herein as a “Employee Special Interest Amount.”  Employee is and
shall be deemed to be, 100% vested in such amounts.

 
 
3

--------------------------------------------------------------------------------

 
 
In satisfaction of the payments that would be payable under the Prior Employment
Agreement as contemplated in this clause (c) above, Employee will be paid an
amount equal to 2.5% of each of the Fund GP’s Net Special Profits Interests
Allocations that are made by an Existing Fund with respect to an Employee
Special Profits Interest Amount, until such Employee Special Profits Interest
Amount is reduced to zero (with respect to each such Employee Profits Interest
Amount, the “Accrued Special Profits End Point”).  The parties acknowledge and
agree that except for the fact that the dollar amount of the Accrued Amount may
fluctuate after the date hereof due to investment profits and losses on such
amount (and the reductions due to the payments to Employee contemplated in this
clause (c)) no further Target Special Interest Amounts or other amounts or
allocations shall accrue to Employee pursuant to this Section (c) after April 1,
2009 (it being understood and agreed that the Accrued Amount includes the
applicable amounts for January 1, 2009 and April 1, 2009).
 
 
(d)
Partnership Interest. Employee shall continue to be a partner in Icahn Onshore
LP and Icahn Offshore LP (each of such partnerships, “Special Profits
Partnership”) until the Accrued Special Profits End Point relating to such
partnership. The rights of Employee as a partner shall be limited solely and
exclusively, to his right to be paid the Employee Special Profits Interest
Amount (the “Surviving Partnership Relationship”).  At the Accrued Special
Profits End Point the rights of Employee as a partner in the applicable Special
Profits Partnership shall terminate and Employee shall cease to be a partner in
such Special Profits Partnership and shall have no further right in respect
thereof.

 
 
(e)
No Other Rights. Employee acknowledges and agrees that except for: (i) his right
to receive the payments set forth above in this Section 2: (ii) his right under
any indemnity agreement or obligation; and (iii) the other rights of Employee
expressly set forth in this Agreement, Employee has no other rights or claims
against or relating to, any of the members of the Icahn Group or any of their
respective officers, directors, employees, agents or representatives of any kind
or character, direct or indirect and any and all such rights and claims, if any,
are hereby waived and released in all respect.

 
 
4

--------------------------------------------------------------------------------

 
 
 
(f)
Survival.  The rights and obligations of Employee and Employer under this
Section 2 will survive any cessation of Employee’s employment for any reason or
no reason and the provision of Section 12 of this Agreement shall not apply to
this Section 2 in any respect.

 
3.
Employment/Title/Benefits:  Subject to the terms of this Agreement, Employer
hereby employs Employee to perform the duties described in Section 4 below, and
Employee hereby accepts such employment.  Employee’s title shall be Senior
Managing Director of Employer and of the Existing Funds as well as Vice Chairman
of the Board of Directors of Icahn Enterprises G.P. Inc. and Principal Executive
Officer of Icahn Enterprises G.P. Inc.  Until such time as Employee is no longer
employed by Employer hereunder, Employee shall be entitled to paid vacation
annually in accordance with the policies of the Employer and shall participate
in all benefit programs and plans for which he is eligible, which are made
available to all executives.

 
4.
Duties.  Employee shall be employed to act as a senior executive officer to
provide the types of services he has previously provided during his employment
under the Prior Employment Agreement to any member of the Icahn Group as may be
requested by Carl C. Icahn or the Board of Icahn Enterprises G.P. Inc. including
but not limited to:  (i)  providing, performing and reviewing equity, debt,
credit, transaction and investment analysis and research; (ii) providing advice
and performing duties regarding structuring, financing and conduct of  business
and activities; (iii) engaging in raising funds and conducting ongoing investor
relations; and (iv) otherwise providing his expertise in connection with
investment, business and financing and investor relations activities.

 
So long as Employee remains employed by any member of the Icahn Group and at all
times thereafter Employee agrees that he will (i) not resign as a director of
any public corporation on whose board he is currently serving or on which,
during his employment hereunder he begins to serve, at the request of Carl C.
Icahn or at the request of any person or entity included in the Icahn Group  and
will continue to accept ongoing appointments and election to such boards for a
period of 2 years following the last day of his employment by any person or
entity included in the Icahn Group; and (b) resign from any such positions
within five (5) business days following the request of Employer that he do so.
 
5.
Base Salary.Until such time as the Employment of Employee hereunder ceases,
Employee will be paid a salary at the rate of $300,000 per annum (payable every
2 weeks) (the “Base Salary”).  Employee is also currently paid $100,000 per year
as the Principal Executive Officer of Icahn Enterprises G.P. Inc.


 
5

--------------------------------------------------------------------------------

 
 
6.
Profit Participation/Existing Funds. Subject to all of the terms and provisions
of this Agreement, so long as Employee continues to be employed by Employer
under this Agreement the Employee shall be entitled to be paid by Employer, as
additional salary, an amount equal to 4% of the Fund GP’s Target Special Profits
Interests Amounts (as defined in the applicable limited partnership agreements
of each of Icahn Partners and each Master Fund) of the limited partners in each
Existing Fund net of the “Fund GP Expenses” (as defined in Section 20) and 4% of
the Incentive Allocations, made by the following funds: Icahn Partners, Master
Fund, Master Fund II, and Master Fund III (each a “Covered Fund”), in each case
only with respect to Target Special Profits Interests Amounts accrued and
Incentive Allocations allocated, on and after July 1, 2009 and prior to the last
day of the employment of Employee hereunder, which amount will be paid to
Employee, as follows:

 
 
(i)
with respect to Target Special Profits Interests Amounts of the limited partners
in each Existing Fund, such amounts shall be paid to Employee in advance on the
first business day of each calendar quarter (but only through any such first
business day of a quarter day occurring prior to the last day of Employee’s
employment hereunder), beginning with July 1, 2009, based on Employer’s good
faith estimate of the Fund GP Expenses that will be incurred by the Fund GPs
during such quarter (all of which will be “trued-up” upon a determination of
actual expenses which shall be calculated as soon as administratively
practicable); and

 
 
(ii)
with respect to Incentive Allocations, such amounts shall be paid to Employee
only when such Incentive Allocations are in fact allocated to the capital
account of the general partner of the applicable Covered Fund (and only if such
allocation occurs on or prior to the last day of Employees employment
hereunder).

 
provided that if, amounts paid under this Section 6 are at any time required to
be returned or otherwise paid over to any of the Existing Funds or their
investors or Affiliates, due to any miscalculation, mis-estimation or other
error, then the Employee shall be required (within 180 days following written
notice thereof by Employer) to return, its pro rata share of such amounts so
returned or paid over even if such amounts are returned or paid over following
termination of employment of Employee hereunder and this provision shall survive
any termination or expiration of Employee’s employment hereunder.
 
Employee is and shall be deemed to be 100% vested in the rights set forth in
this Section 6.

 
6

--------------------------------------------------------------------------------

 

7.
Profit Participation/New Fund  From and after the date on which at least an
aggregate of $375 million is contributed to the New Fund (other than amounts
contributed by Related Persons),  Employee will participate, as additional
salary, in 6% of the Fund I Income Stream from the New Fund net of Expenses (as
defined in Exhibit A to the Letter) during the Term (as defined in Section 20),
which will be subject to vesting, payment and termination as set forth in
Sections 11 and 12 below.  The applicable amount shall be credited to the
Notional Account on the date, during the Term that such amounts are earned by
the Employer or its Affiliates without giving effect to any deferral elections
by the Employer or its Affiliates and without regard to any potential future
“claw backs”; however, the Notional Account will be subject to the calculations
and changes contemplated in Section 12(k) below.

 
8.
Profit Participation/Additional Funds.  Employee will be entitled to participate
as additional salary in any Additional Fund to which he provides services at the
written request of Employer (such participation as contemplated in this Section
8, the “Additional Fund Participation”) in an amount equal to a 6% participation
in the income stream, during the Term and a 6% participation in the management
fees, during the Term associated with that particular fund, such participation
in such income stream to be on terms similar in all material respects to those
that apply to the New Fund as contemplated in Section 7, and such participation
of Employee will be (net of Expenses) credited to the Notional Account and
subject to the vesting, payment and termination provisions as set forth in
Sections 11 and 12 below.  Additional Fund Participation in “management fees”
will be net of Expenses and will be paid as contemplated in Section 9.  Any such
compensation will be more fully set forth in detail applicable to such
Additional Fund and contemplating the activities of Employee with respect
thereto, in a letter agreement to be entered into by Employee and Employer prior
to the time such services are to be rendered.  In the absence of such letter
agreement Employee shall not be required to provide such services and Employee
will not be entitled to any compensation with respect to services he may provide
to an Additional Fund, unless the following sentence applies.  At any time the
Employer or one of its Affiliates agrees in writing to pay to Employee such 6%
participation in the income stream associated with such fund as contemplated
above with regard to which Employee is asked to provide services, then Employee
shall be obligated to provide such services.

 
9.
Management Fees  The Additional Fund Participation as contemplated in Section 8
will include participation in “management fees” to the extent provided in
Section 8 (net of Expenses).  Although it is not anticipated that the New Fund
will charge management fees, if the New Fund does charge management fees,
Employee will receive 6% of such fees (net of Expenses)on the same basis as set
forth in this Section 9.  “Management Fees” will include “special profits
interests” structured like (but not including) those contemplated under the
Existing  Funds of Employer and its Affiliates (other than management fees or
“special profits interests”, if any, paid by any Related Persons); provided that
with respect to:  (i) amount such as “special profits interests” Employee will
participate therein as such amounts are accrued by Employer or its Affiliates;
and (ii) if Employer elects to defer the receipt of any such fees, Employer
shall pay Employee 6% of such deferred fees (net of Expenses) on the date such
fees would otherwise have been paid.  Employee will be paid any Additional Fund
Participation in such fees as they are paid by the Additional Fund (or at the
time they are accrued as contemplated in clause (i) above with respect to the
Additional Fund or would have otherwise have been paid by the Additional Fund as
contemplated in clause (ii) above).  For the avoidance of doubt, Employee must
remain an employee of Employer hereunder through the date that such management
fees are payable to him in order to be eligible for such payments.

 
 
7

--------------------------------------------------------------------------------

 
 
10.
Other Payments.

 
During the Term, Employee will be paid from Vested Amounts (as defined below),
if any, on each one year anniversary of the Execution Date, the lesser of: (x)
$2 million; and (y) an amount equal to A minus B, where A equals 20% of the sum
of: (i) the Vested Amounts as of such date (after taking into account any
increase in the vested percentage occurring on such date), plus (ii) all amounts
previously paid to Employee pursuant to this Section 10, and B equals the sum of
all amounts previously paid to Employee under this Section 10.  The aggregate of
all payments made under this Section 10 are referred to herein as the “Section
10 Payments”.
 
11.
Vesting.  There shall be established a notional account (the “Notional Account”)
to which shall be added the amounts of Employee’s compensation contemplated in
Sections 7, and 8.  The right of Employee to receive any amounts or payments
pursuant to Sections 7 and 8 shall be subject to and limited by, all of the
terms and provisions of this Agreement.  Employee shall have no rights to
receive any amounts or payments in respect of the Notional Account or any
amounts deemed to be held therein (other than Section 10 Payments in accordance
with Section 10 above) unless, and then only to the extent that, Employee is
vested therein in accordance with the terms of this Section 11 (taking into
consideration any accelerations expressly provided for in clause (a), (b), (c)
or (d) below) (such amounts so vested, minus any Section 10 Payments; the
“Vested Amount”) and such payments shall only be made as expressly set forth in
Section 10 or 12 hereof.  The Employee’s rights in the Notional Account shall
vest 100% on the Scheduled Expiration Date (as defined in Section 20 below) if
he continues to be an employee of Employer hereunder through that date.  Vesting
of the Notional Account shall accelerate such that the Notional Account shall be
100% vested upon the occurrence of any of the following events during the Term:

 
 
(a)
the employment of Employee is terminated by Employer without Cause; or

 
 
(b)
Employee resigns by means of a Permitted Resignation (as defined in Section 17
below); or

 
 
(c)
the employment of Employee is terminated due to Employee’s death or disability
(as contemplated in Section 12(f)); or

 
 
(d)
a Shutdown.

 
 
8

--------------------------------------------------------------------------------

 
 
Except as provided in the final sentence of the paragraph immediately prior
hereto (including clauses (a), (b), (c) and (d)) above), 20% of the Notional
Account will vest on (and only on) each one year anniversary of the Execution
Date and only if Employee continues to be an employee of Employer hereunder
through that date, and no acceleration or other vesting will occur.  All
unvested amounts will be forfeited in all respects by Employee on any cessation
of his employment under this Agreement (after taking into consideration any
accelerations expressly provided for in clause (a), (b), (c) or (d) above).  If
Employee resigns (other than by means of a Permitted Resignation) or if his
employment otherwise terminates as contemplated in Section 12(d) then he will
not be entitled to any payment in respect of any unvested portion of the
Notional Account and his unvested interest therein will not vest and will be
forfeited.
 
12.
Termination.

 
 
(a)
Power of Termination.  The Employer may terminate the employment of Employee
under this Agreement at any time, with Cause, or in the sole and absolute
discretion of Employer, without Cause.  “Cause” shall mean any of the
following:(a) conviction of any crime (other than traffic violations and similar
minor infractions of law); (b) failure to follow the lawful directions given by
Employer to Employee or the written policies or procedures adopted by the
Employer from time to time that are made available to Employee; (c) failure to
come to work on a full-time basis, other than on holidays, vacation days, sick
days, or other days off under Employer's business policies; (d) impairment due
to alcoholism, drug addiction or similar matters; and (e) a material breach of
this Agreement, including, without limitation, any breach of Section 15 or 17
hereof. Prior to termination for “Cause” as a result of failure as contemplated
in clause (b) or (c) above, Employee shall be given notice of his activity
giving rise to such failure and will have 3 business days to correct such
activity; provided that Employer shall only be required to provide notice under
this sentence one time during any calendar year.

 
 
(b)
Payment of Earned Base Salary.  In the event that Employee’s employment under
this Agreement with Employer ceases (whether: (i) for Cause; (ii) without Cause;
(iii) due to death or disability; (iv) by the action of Employee such as
resignation or retirement or (v) due to Shutdown), the Employee shall be
entitled to receive any Base Salary earned and not yet paid through the date of
cessation of employment and his right to Base Salary shall cease.

 
 
9

--------------------------------------------------------------------------------

 

 
(c)
Termination Without Cause/Permitted Resignation/ Death/Disability/Shutdown.  In
the event of the cessation of Employee’s employment under this Agreement due to
any of the matters set forth in Sections 11(a) through (d): (i) the Base Salary
will end immediately; (ii) the Notional Account will be fully vested and the
Employee will be paid within thirty (30) days following such cessation of
employment, the Vested Amounts (which Vested Amounts will be calculated based on
the value of the New Fund or any Additional Fund at the time of termination
taking into account any “claw backs”1 that would then be applicable on a
hypothetical termination of the New Fund or any Additional Fund at that time)
and (iii) Employee shall continue to accrue the compensation provided for in
Section 7 above through the Scheduled Expiration Date (such date being the “End
of the 5 Year Period”) but only on money contributed by third party investors
(other than Related Persons) that have invested such money in the New Fund prior
to the date of such cessation of employment (subject to the “claw backs”* and
other adjustments consistent with Section 12(k) below) which amount will,
notwithstanding any other provisions of this Agreement, not be paid to Employee
until the End of the 5 Year Period, at which time such amounts will be paid to
Employee within thirty (30) days following the End of the 5 Year Period.

 
 
(d)
Other Termination.  In the event of:  (x) a voluntary termination of employment
by Employee (which shall not be deemed to include a Permitted Resignation) prior
to the End of the 5 Year Period, (y) termination by Employer for Cause, or (z)
termination of the Term by virtue of the continuance of the Employment of
Employee under this Agreement through the occurrence of the Scheduled Expiration
Date:  (i) the Base Salary will end immediately; and (ii) the Employee will be
paid within thirty (30) days following such cessation of employment, the Vested
Amounts (which Vested Amounts will be calculated based on the value of the New
Fund or any Additional Fund at the time of cessation of employment taking into
account any “claw backs”* that would then be applicable on a hypothetical
termination of the New Fund or any Additional Fund at that time). In such event
no further vesting will occur after the date of termination in any Notional
Account and Employee will lose any interest in such unvested amounts.  The
Employer acknowledges that the payment to be made on account of clause (z) above
is  required to be made thirty (30) days following the Scheduled Expiration
Date, even if the Employee continues to be employed by Employer or one of its
Affiliates on or after such date, and so is required be made on a “date certain”
as contemplated by Internal Revenue Code Section 409A.

 
 
(e)
Release/Notice by Employer.  As a condition to payment of the amounts
contemplated in clause (c) or (d) above Employer must receive from Employee a
release in the form of Exhibit 1 hereto and the same shall have become fully
effective and non-revocable.  Within five (5) business days following the
cessation of the employment of Employee hereunder (including the occurrence of
the Scheduled Maturity Date as the last day of the Term) Employer will provide
written notice to Employee informing him of the requirement to provide the
release contemplated in this Section 12(e).

 

--------------------------------------------------------------------------------

1   See Section 12(k) and Exhibit C to the Letter.

 
10

--------------------------------------------------------------------------------

 
 
 
(f)
Disability.  For purposes of this Agreement, disability shall be deemed to occur
only if so declared in a written notice by Employer to Employee, following
illness or injury to Employee that results in Employee being unable to perform
his duties hereunder at the offices of Employer for a period of 30 consecutive
business days or for 45 business days during any 60 business-day period.

 
 
(g)
No Other Rights of Employee.  In the event of the cessation of the employment of
the Employee for any reason or no reason whether as contemplated in clauses (c)
and (d) above or otherwise, the Employee shall cease to have any right to cash
compensation or any other payment or consideration or any other rights other
than: (i) as expressly set forth in this Section 12; and (ii) as expressly set
forth in Section 2.  To the extent that any provision of this Agreement may
result in any duplication of any calculation, allocation, payment or amount,
such consequence is not intended and no such duplicate amount shall be included
in any calculation, allocation, payment or amount.

 
 
(h)
Resignation.  Employee may resign from his employment hereunder (but will remain
subject to applicable terms of this Agreement, including, without limitation,
Sections 14, 15, 16, 17 and 18 hereof). Any such resignation will not be on less
than four (4) weeks prior written notice to Employer.

 
 
(i)
Valuation.  If the assets of the New Fund are not sold at the End of the 5 Year
Period, or if any valuation or calculation on a hypothetical termination of a
fund is required to be made at any other time, then all amounts payable to
Employee at that time will be based upon a good faith valuation made by the
Employer calculated in a manner consistent in all material respects with the
valuation methods applied to the New Fund or Additional Fund in past periods for
purposes of the conduct of the business of the New Fund and reporting to New
Fund or Additional Fund investors, taking into account any “ claw backs” that
would then be applicable on a hypothetical termination of the New Fund or
Additional Fund.

 
 
(j)
Section 10 Payments.  In the event of cessation of the Employment of Employee
hereunder any amount payable by Employer to Employee within ninety (90) days
following such cessation of employment (the “Employer Payment Amounts”) shall be
reduced and offset by an amount equal to the amounts payable by Employee to
Employer pursuant to clause (k) below.


 
11

--------------------------------------------------------------------------------

 
 
 
(k)
Calculations and Clawbacks.

 
 
(i)
Subject to clause (ii) below, the participation of the Employee pursuant to
Sections 7 or 8 in any amounts in the Notional Account that are based upon the
income stream of the Employer derived from the funds referred to in Sections 7
or 8 (other than those relating to the investments of Related Persons in such
funds) will be subject to any calculations of the Fund I Income Stream and any
other applicable income streams, under the applicable fund documents, and any
“clawbacks” under the terms of the documents creating any such funds will be
applied by determining the amount that would have been credited to the Notional
Account if the Fund I Income Stream and any other applicable income stream were
calculated from the Commencement Date to the date of such “claw back”.  As a
result, the balance in the Notional Account may fluctuate from time to time as
the economic rights of the Employer or its Affiliates in any fund (exclusive of
capital invested by the Employer or its Affiliates therein) varies with changes
in values and returns on such funds.  Such fluctuations will also be taken into
account for purposes of calculating the amount of the Vested Amounts (including
the calculation of the “20%” contemplated in clause 10(y)).  In addition, in the
event that any calculation is to be made under this Agreement at the time of, or
at any time or times following the cessation of, the employment of Employee
under this Agreement to the extent that, after taking such calculations and
“clawbacks” into account, Employee has received more payments as a result of
receiving Section 10 Payments, then he would have received under this Agreement
had such Section 10 Payments not have been paid to Employee (the amount of any
such excess, the “Excess Payments to Employee”), then Employee shall pay to
Employer the Net Determined Repayment Amount ( as defined below).  Such payment
will be made by Employee within 10 days of notice of the amount due given by
Employer to Employee.

 
 
(ii)
For the avoidance of doubt, the income stream of one fund will not diminish the
income stream of another in calculating the amount to be added to the Notional
Account.  For example, if in year 1 the New Fund loses money, but a newly formed
Additional Fund in which Employee has an Additional Fund Participation makes
money which would (in accordance with the terms of this Agreement) result in a
$50,000 credit to the Notional Account, then the Notional Account will be
credited with such $50,000 regardless of the fact that there was a loss in the
New Fund.

 
 
12

--------------------------------------------------------------------------------

 

 
(iii)
Exhibit C to the Letter (“Exhibit C”) shows examples of the application of the
Notional Account calculation methodology, Section 10 Payments, “clawback” and
repayment obligations of Employee and the operations of those concepts under
this Agreement and in interpreting this Agreement and its application to the
value of the Notional Account, and payments to be made and received by the
parties hereto, the principles set forth and reflected in Exhibit C shall be
followed and shall be controlling, absent manifest error.  (Exhibit C does not
reflect, and has no application to, the payments contemplated in Sections 2 or 6
hereof.)

 
 
(iv)
The term “ Net Determined Repayment Amount” shall mean the amount of any Excess
Payment to Employee minus 50% of the federal, state and local income tax that
would be payable on an amount of taxable income equal to such Excess Payment to
Employee by an individual residing in New York City paying taxes at the highest
marginal rate of tax  to which an individual’s income is  subject (such rates to
be determined on a weighted- average basis as of the time that Section 10
Payments were paid to Employee hereunder).  For example, if the applicable
federal, state and local combined income tax rate is 40% on the date that a
$1,000 Section 10 Payment is paid to Employee, but 35% on the date that a $500
Section 10 Payment is paid to Employee, then the rate to be used in the
foregoing calculation would be 38.333%.

 
 
(v)
For the avoidance of doubt, relevant “claw backs” will be determined at the time
a particular payment is made to Employee pursuant to this Section 12 so that the
Employee will not be required to pay “claw backs” with respect to amounts that
he is paid under Section 12 of this Agreement (“Previously Made Payments”) after
such payments are made to Employee.  In other words, if the New Fund had a
positive return at the time Employee ceases to be employed hereunder but
subsequently (i.e., after employment ceases) has a negative return that would
trigger “claw back” payments by Employer, Employee would not be subject to that
subsequent “claw back” with respect to the Previously Made Payments.

 
13.
Shutdown.  A “Shutdown” shall be deemed to occur upon the first to occur of
either:  (x) the liquidation of all funds in the New Fund and the distribution
of at least 90% of the assets of the New Fund to the investors therein (other
than Related Persons) or (y) the date that is announced to the investors in the
New Fund by written notice by Employer or its Affiliates of the date upon which
all of those funds still operating will cease to conduct operations.

 
14.
Representations and Warranties.  Employee represents as follows:

 
 
(a)
To the best of his knowledge, except as known to Employer, he is not a party to,
or involved in, or under investigation in, any pending or threatened litigation,
proceeding or investigation of any governmental body or authority or any private
person, corporation or other entity.

 
13

--------------------------------------------------------------------------------


 
 
(b)
Employee has never been suspended, censured or otherwise subjected to any
disciplinary action or other proceeding by any State, other governmental
entities, agencies or self-regulatory organizations.

 
 
(c)
Employee is not subject to any restriction whatsoever which would cause him to
not be able fully to fulfill his duties under this Agreement.

 
15.
Confidential Information.  During the term of this Agreement and at all times
thereafter, Employee shall hold in a fiduciary capacity for the benefit of the
Existing Funds and Employer, and their respective Affiliates all secret or
confidential information, knowledge or data, including without limitation trade
secrets, investments, contemplated investments, business opportunities,
valuation models and methodologies, relating to the business of the Existing
Funds, Employer, or their respective Affiliates, and their respective
businesses:  (i) obtained by Employee during Employee’s employment hereunder and
during his previous employment with any of the foregoing persons or entities and
(ii) not otherwise in the public domain.  Employee shall not, without prior
written consent of the Employer (which may be granted or withheld in its sole
and absolute discretion provided that Employee shall be permitted to use
Confidential Information in connection with the performance of his duties with
the Employer and its Affiliates without being required to obtain the written
consent of Employer), communicate or divulge any of the types of information
described in the two previous sentences, knowledge or data to anyone other than
the Existing Funds, Employer and their respective Affiliate and those designated
by Employer, except to the extent compelled pursuant to the order of a court or
other body having jurisdiction over such matter or based upon the advice of his
counsel that such disclosure is legally required; provided, however, that
Employee will assist Employer at Employer expense, in obtaining a protective
order, other appropriate remedy or other reliable assurance that confidential
treatment will be accorded such information so disclosed pursuant to the terms
of this Agreement.

 
All processes, technologies, investments, contemplated investments, business
opportunities, valuation models and methodologies, and inventions (collectively,
“Inventions”), including without limitation new contributions, improvements,
ideas, business plans, discoveries, trademarks and trade names, conceived,
developed, invented, made or found by Employee, alone or with others, during the
period the Employee is employed hereunder, whether or not patentable and whether
or not on the Employer’s time or with the use of its facilities or materials,
shall be the property of Employer or its designee, and shall be promptly and
fully disclosed by Employee to Employer.  Employee shall perform all necessary
acts (including, without limitation, executing and delivering any confirmatory
assignments, documents, or instruments requested by Employer) to vest title to
any such Invention in Employer or in any person designated by Employer and to
enable such person, at its expense, to secure and maintain domestic and/or
foreign patents or any other rights for such Inventions.

 
14

--------------------------------------------------------------------------------

 

Without limiting anything contained above, Employee agrees and acknowledges that
all personal and not otherwise public information about the Existing Funds,
Employer, and their respective Affiliates, including, without limitation, their
respective investments, investors, transactions, historical performance, or
otherwise regarding or concerning Carl Icahn, Mr. Icahn’s family and employees
of the Existing Funds, Employer and their respective Affiliates, shall
constitute confidential information for purposes of this Agreement.  In no event
shall Employee during or after his employment hereunder, disparage the Existing
Funds, Employer, their respective Affiliates or any of their respective
officers, directors or employees.
 
Any reference above to “Affiliates” shall include, without limitation, the New
Fund, the Additional Funds and all persons and entities that are included in the
Icahn Group, in each case, on the date hereof and from time to time.
 
16.
Remedy for Breach.  Employee hereby acknowledges that the provisions of Sections
15 and 17 of this Agreement are reasonable and necessary for the protection of
the Icahn Group and are not unduly burdensome to Employee, and the Employee also
acknowledges such obligations under such covenants.  Employee further
acknowledges that the Icahn Group will be irreparably harmed if such covenants
are not specifically enforced.  Accordingly, Employee agrees that, in addition
to any other relief to which the Employer may be entitled, including claims for
damages, each of the persons and entities that are included in the Icahn Group
shall be entitled to seek and obtain injunctive relief (without the requirement
of any bond) from a court of competent jurisdiction for the purpose of
restraining Employee from an actual or threatened breach of such covenants.

 
17.
Competitive Services.  During the period that Employee is employed under this
Agreement and for a period of one (1) year after Employee ceases to be employed
under this Agreement for any reason, including, but not limited to, the
expiration of the term of employment hereunder, Employee will not:


 
15

--------------------------------------------------------------------------------

 
 
 
(i)
invest in, participate in, engage in the business of investing, managing,
raising or pooling, of cash or other assets for investment in private or public
debt or equity, either individually or with any person, entity, venture,
vehicle, limited liability company, business, fund, partnership, corporation,
agency, proprietorship or any other enterprise (whether or not conducted for
profit) (each a “Covered Business”) or group of Affiliated Covered Businesses
(including, without limitation, any hedge fund, mutual fund, investment company,
managed account, fund of funds or other vehicles for the investment or
management of money or assets), whether for his own account or with, for or on
behalf of any Covered Business in any capacity, directly indirectly, whether as
an individual, investor, stockholder, partner, owner, equity owner, lender,
agent, trustee, consultant, employee, advisor, manager, franchisee or in any
other relationship or capacity, and will not enter into the employ of such
Covered Business, render any services to such Covered Business, raise capital
for such Covered Business, or otherwise become interested in or aid, represent
or assist such Covered Business directly or indirectly in any manner; provided,
however, that the provisions in this Section 17(i) shall not be deemed to
preclude Employee, after cessation of his employment under this Agreement, from
acquiring securities of any Covered Business solely as a passive investment
which may be engaged in activities competitive with the investment or investment
management business of the Icahn Group so long as such securities do not, in the
aggregate, constitute more than one percent (1%) of any class or series of
outstanding securities of such corporation or entity and the securities of such
entity are:  (i) registered under Section 12 of the Securities Exchange Act of
1934; or (ii) are purchased without reduction or waiver of management fees,
incentive allocations or other costs and reflect solely the proportionate
economic interests of the Employee based only upon his invested capital on a pro
rata basis.

 
The preceding paragraph of this Section 17(i) shall not be applicable if the
employment of Employee ceases as the result of Employee’s written resignation (a
“Permitted Resignation”) delivered by hand to Carl C. Icahn within 10 business
days following an Uncured Employer Breach.  An “Uncured Employer Breach” shall
mean and be limited to, the failure of any of Employer to make any allocation,
distribution or payment expressly required to be made under the terms of this
Agreement or any amendment hereto, if such failure continues for 15 business
days following written notice detailing the amount and circumstances of such
failure given personally by hand by the Employee to Carl C. Icahn, provided that
if such failure is the result of a good faith dispute with respect to such
allocation, distribution or payment then such failure shall not constitute or be
deemed to constitute an “Uncured Employer Breach”, in which event the first
paragraph of this Section 17(i) shall continue to be applicable in full force
and effect and no Permitted Resignation shall be deemed to have occurred.
 
The Employee acknowledges and agrees that the Icahn Group has a worldwide
reputation and operates on a worldwide basis and that the scope of this covenant
will and is intended to prohibit his activities as set forth above throughout
the world.  The Employee acknowledges and agrees that the provisions of this
Section 17(i) are fair and reasonable and necessary to protect the business,
reputation, goodwill and franchise of the Icahn Group.  Employee acknowledges
that, in light of the significant compensation of Employee, Employee is
voluntarily entering into this provision and is well able to comply with its
provisions without hardship.

 
16

--------------------------------------------------------------------------------

 
 
18.
Miscellaneous.

 
 
(i)
Amendments and Waivers.  No provisions of this Agreement may be amended,
modified, waived or discharged except as agreed to in writing by Employee and
Employer.  The failure of a party to insist upon strict adherence to any term or
provision of this Agreement on any occasion shall not be considered a waiver
thereof or deprive that party of the right thereafter to insist upon strict
adherence to that term or provision or any other term or provision of this
Agreement.  Notwithstanding anything herein to the contrary, the Employer may
amend this Agreement (and such amendment shall be binding upon Employee) at any
time, retroactively or otherwise, without Employee’s consent, to comply with
Section 409A of the Code and the Regulations thereunder.  Employer will take
such actions as Employer considers reasonable (without any obligation to pay
money) in order to help mitigate the adverse effect of any such amendment.

 
 
(ii)
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and/or to
be performed in that State, without regard to any choice of law provisions
thereof.  All disputes arising out of or related to this Agreement shall be
submitted to the state and federal courts of New York, and each party
irrevocably consents to such personal jurisdiction and waives all objections
thereto, but does so only for the purposes of this Agreement.

 
 
(iii)
Severability.  If any provision of this Agreement is invalid or unenforceable,
the balance of this Agreement shall remain in effect.

 
 
(iv)
Judicial Modification.  If any court determines that any of the covenants in
Section 17 or any part of any of them, is invalid or unenforceable, the
remainder of such covenants and parts thereof shall not thereby be affected and
shall be given full effect, without regard to the invalid portion.  If any court
determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such court or arbitrator shall reduce such scope to the extent necessary to make
such covenants valid and enforceable.


 
17

--------------------------------------------------------------------------------

 
 
 
(v)
Successors; Binding Agreement.  This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of the Employer.  Employee may not
sell, convey, assign, transfer or otherwise dispose of, directly or indirectly,
any of the rights, claims, powers or interest established hereunder or under any
related agreements or documents (including, without limitation, any Profit
Participation or partnership or membership interest) other than with the prior
written consent (which may be granted or withheld in their sole and absolute
discretion) of the Employer provided that the same may, upon the death of
Employee, be transferred by will or intestate succession, to his estate,
executors, administrators or heirs, whose rights therein shall for all purposes
be deemed subject to the terms of this Agreement.

 
Notwithstanding any provision to the contrary herein, no provision in this
Agreement shall create or be construed to create any claim, right or cause of
action against the Employer or advisors arising from any diminution in value in
connection with any failure to generate, obtain or charge any Management Fee or
the Incentive Allocation for any reason, including any waiver or reduction of
the same.
 
 
(vi)
Taxes.  All payments to Employee shall be subject to applicable deductions,
payroll and withholdings taxes, to the extent required by law, as determined by
Employer.

 
 
(vii)
No Assignment of Deferred Compensation.  The right of the Employee to the
Deferred Amounts and to any other amounts payable hereunder that constitute
nonqualified deferred compensation subject to Code Section 409A (including,
without limitation, any such amount standing to the credit of the Notional
Account) shall in no event be assigned, transferred, pledged or encumbered by
Employee, and any attempted assignment, transfer, pledge or encumbrance shall be
null and void.  Such amounts may not be subject to seizure for the payment of
any debts or judgments against Employee or be transferable by operation of law
in the event the Employee becomes insolvent or bankrupt.


 
18

--------------------------------------------------------------------------------

 

 
(viii)
Unfunded Nature of Deferred Compensation.  Title to and beneficial ownership of
the Deferred Amounts and any other amounts payable hereunder that constitute
nonqualified deferred compensation subject to Code Section 409A (including,
without limitations any such amounts standing to the credit of the Notional
Account) shall at all times remain with the Management Company and Employer, as
applicable, and shall continue for all purposes to be part of the general assets
of the Management Company or Employer, as applicable.  Neither Employee nor any
person other than the Management Company and Employer shall by virtue of the
provisions of this Agreement have any property interest whatsoever in any
specified assets of the Management Company or Employer until such deferred
amounts are paid to Employee.  Neither the Management Company nor Employer shall
be required to purchase, hold or dispose of any investments pursuant to this
Agreement; however, any amount which may be invested under the provisions of
this Agreement shall continue for all purposes to be a part of their general
assets and subject to the claims of their respective general creditors.  To the
extent that Employee acquires a right to receive such deferred compensation
payments from the Management Company or Employer under this Agreement, such
right shall be unsecured and unfunded and shall be no greater than the right of
any unsecured creditor of the Management Company or Employer, as applicable.

 
 
(ix)
Application of Expenses.  In allocating and determining any expenses relating to
the any funds and their Affiliates for purposes of this Agreement, the Employer
may make such calculation and allocation of expenses at such time and from time
to time, as it deems appropriate.

 
 
(x)
Determinations.  Any calculation, allocation, expense, estimate or other amount
to be determined under this Agreement, or for the purpose of the Agreement, for
any period or portion of a period, and any amount payable or allocable to
Employee under this Agreement for any period or portion of a period, shall be
determined by Employer, whose determination shall be final and binding on all
parties.

 
 
(xi)
409A.  The intent of the parties is that payments and benefits under this
Agreement which are subject to the provisions of Section 409A of the Internal
Revenue code of 1986, as amended (the “Code”) and the regulations and guidance
promulgated thereunder (collectively "Code Section 409A") shall comply with Code
Section 409A and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith.  If the Employee notifies
the Employer (with specificity as to the reason therefor) that the Employee
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Employee to incur any
additional tax or interest under Code Section 409A and the Employer concurs with
such belief or the Employer (without any obligation whatsoever to do so)
independently makes such determination, the Employer shall, after consulting
with the Employee, reform such provision to attempt to comply with Code Section
409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A.  To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Employee and
the Employer of the applicable provision without violating the provisions of
Code Section 409A.


 
19

--------------------------------------------------------------------------------

 
 
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits subject to Code Section 409A upon or following a termination of
employment unless such termination is also a "Separation from Service" as
defined in Exhibit B hereto and, for purposes of any such provision of this
Agreement, references to a "termination," "termination of employment" or like
terms shall mean such "Separation from Service."  If the Employee is deemed on
the date of termination to be a "specified employee" within the meaning of that
term under Code Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is considered deferred compensation under Code
Section 409A payable on account of a "Separation from Service,"  no such payment
or benefit shall be made or provided prior to the earlier of (A) the expiration
of the six (6)-month period measured from the date of such "Separation from
Service" of the Employee, and (B) the date of the Employee’s death, to the
extent required under Code Section 409A.  Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section 18(x)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Employee in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
 
For purposes of Code Section 409A, the Employee’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Employer.
 
Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes "nonqualified
deferred compensation" for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

 
20

--------------------------------------------------------------------------------

 
 
 
(xii)
Survival.  This Agreement shall survive the termination of the employment of
Employee hereunder in all circumstances and the provisions hereof (including
Sections 14, 15, 16, 17 and 18), shall be and remain fully effective in
accordance with their terms.

 
19.
Other.

 
 
(a)
Employee shall follow all written policies and procedures and written compliance
manuals adopted by or in respect of any or all of Employer and its Affiliates
that have been delivered to Employee, including, without limitation, those
applicable to investments by employees. In addition, Employee shall not,
personally or on behalf of any other person or entity, invest in or provide
advice with respect to, any investment made or actively being considered by
Employer or its Affiliates, unless disclosed to Employer in writing by Employee
and approved in writing by Employer which approval may be granted or withheld by
them in their sole and absolute discretion, and which approval, if granted, may
be with limitations, including on the amount of any investment which Employee
may make at any time or from time to time and may impose restrictions on the
sale of any such investment.

 
 
(b)
Employee agrees to provide to Employer a written list of all existing
investments of Employee, directly or indirectly.

 
20.
Definitions.

 
“Affiliate” and “Control” shall have the meanings set forth in Rule 405 of
Regulation C of the Securities Act of 1933, as amended.
 
“Annual Expense Cap” shall mean the Base (as defined and adjusted pursuant to
the definition thereof set forth in this Section 20).
 
“Associate” shall have the meaning set forth in Rule 14a-1 promulgated under the
Securities Exchange Act of 1934
 
“Base” shall mean $25,000,000 per annum if the aggregate 3rd party fee paying
assets of the Existing Funds from time to time are $3 billion or less.  If the
aggregate 3rd party fee paying assets of the Existing Funds from time to time
are over $3 billion, then the Base shall be adjusted upward, proportionally
(based on $100 million investment increments) to reflect the dollar amount by
which aggregate of the Existing Funds from time to time exceed $3 billion.

 
21

--------------------------------------------------------------------------------

 

“Fund GP Expense” shall mean in respect of each year the smaller of: (a) the sum
of (i) all the costs and expenses (including but not limited to allocated
overhead) borne directly or indirectly by the Fund GPs and their Affiliates with
respect to the Exisiting Funds, including but not limited to those incurred in
providing administrative and back office services to the funds pursuant to the
applicable limited partnership agreement of such fund (as reasonably determined
and, to the extent applicable, consistent with past practices of the Fund GPs
and their Affiliates) plus (ii) the amount of all Incentive Allocations and Fund
GPs’ Net Special Profit Interest Allocations allocated to Aegis Capital Corp.
(“Aegis”) pursuant to the agreement among, inter alia, Aegis and the Fund GPs
dated April 1, 2006 as amended plus (iii) all employment related payments to any
other persons of any kind or character, whether as compensation, allocation
straight salary, bonus or otherwise, including any payment to Michael C. Mauer
under his employment agreement dated as of May 12, 2009 as amended, in each case
to the extent reasonably and proportionately allocable to the activities of the
Existing Funds and (b) the amount of the Annual Expense Cap in effect with
respect to such year pursuant to the Agreement.  Without limiting the generality
of the parenthetical contained in clause (a)(i) above, no incremental cost, if
any, that may be incurred by the Fund GPs and that is attributable to the
compensation, bonus or expenses of Carl C. Icahn under his employment agreement
dated August 8, 2007, as amended from time to time, with Icahn Capital
Management LP and Icahn Enterprises L.P. or to the earn-out payable to Mr. Icahn
and his Affiliates under the Contribution Agreement executed on August 8, 2007
in connection therewith, or to any expenses incurred because the Fund GPs will
be owned by Icahn Enterprises L.P. and its Affiliates (that is, dealing with
Icahn Enterprises L.P. accounting and reporting requirements), will diminish any
amount to be accrued or paid to Employee pursuant to the Agreement.
 
“Icahn Group” means Mr. Icahn and his Affiliates (including those now or
hereafter his Affiliates) including, without limitation, Icahn Enterprises and
all of its Affiliates), individually and collectively.
 
“Letter” a notarized letter from Employee to Employer dated May 21, 2009.
 
“Related Persons” means Carl C. Icahn, his Affiliates and Associates, or any of
their respective officers, directors, agents, employees or family members,
including all natural persons, and all entities, corporations, limited liability
companies, trusts, partnership and other business vehicles.
 
“Scheduled Expiration Date” means the date of the 5-year anniversary of the
Execution Date.
 
“Term” shall mean the period commencing on the Execution Date hereof and shall
end on the earlier of (i) such date as Employee is no longer employed by Icahn
Capital L.P., or (ii) the Scheduled Expiration Date.

 
22

--------------------------------------------------------------------------------

 

In WITNESS WHEREOF, undersigned have executed this Agreement as of June 1, 2009.
 

 
EMPLOYEE
     
/s/ Keith Meister
 
Keith Meister
     
Icahn Enterprises L.P.
 
By:
/s/ Keith Meister
 
Name:
 
Title:
     
EMPLOYER
     
Icahn Capital LP.
 
By:
/s/ Carl Icahn
 
Name:
 
Title:



The undersigned acknowledges that they shall continue to be responsible for the
payment and performance of the Retained Obligations (all of which shall be
deemed to be 100% vested as of the date hereof) as contemplated in Section 2(b)
above.



 
Icahn Management LP.
 
By:
/s/ Carl Icahn
 
Name:
 
Date:
     
/s/ Carl Icahn
 
Carl C. Icahn


 
23

--------------------------------------------------------------------------------

 

[FORM OF RELEASE]
 
Exhibit 1
 
GENERAL RELEASE OF ALL CLAIMS
 
This General Release of All Claims (the “General Release”) dated as of ________
__, 20__ is made by the undersigned employee (“Employee”) under the Employment
Agreement by and between Icahn Capital, L.P. Inc. (the “Company”) and Employee
and dated as of May __, 2009 (the “Employment Agreement”) for good and valuable
consideration, the receipt and sufficiency of which is hereby
acknowledged.  Unless otherwise defined herein, the terms defined in the
Employment Agreement shall have the same defined meaning in this General
Release.
 
1.           Employee, for himself, his spouse, heirs, administrators, children,
representatives, executors, successors, assigns, and all other persons claiming
through Employee, if any (collectively, “Releasers”), does hereby release,
waive, and forever discharge the Employer and the Employer’s Affiliates and
Associates and their respective former, present or future subsidiaries, parents,
affiliates and related organizations, and its and their employees, beneficial
owners, officers, directors, equity holders, attorneys, successors and assigns
as well as all Related Persons (collectively, the “Releasees”) from, and does
fully waive any obligations of Releasees to Releasers for, any and all
liability, actions, charges, causes of action, demands, damages, or claims for
relief, remuneration, sums of money, accounts or expenses (including, without
limitation, attorneys’ fees and costs) of any kind whatsoever, whether known or
unknown or contingent or absolute, which heretofore has been or may have been
suffered or sustained, directly or indirectly, by Releasers in consequence of,
arising out of, or in any way relating to Employee’s employment with the Company
(whether pursuant to the Employment Agreement or otherwise) or any of its
affiliates and the termination of Employee’s employment.  The foregoing release,
discharge and waiver includes, but is not limited to, all claims, and any
obligations or causes of action arising from such claims, under common or
statutory law including, without limitation, any state or federal
discrimination, fair employment practices or any other employment-related
statute or regulation (as they may have been amended through the date of this
General Release) prohibiting discrimination or harassment based upon any
protected status including, without limitation, race, color, religion, national
origin, age, gender, marital status, disability, handicap, veteran status or
sexual orientation.  Without limitation, specifically included in this paragraph
are any claims arising under the Federal Rehabilitation Act of 1973, Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964, as amended by
the Civil Rights Act of 1991, the Equal Pay Act, the Americans With Disabilities
Act, the National Labor Relations Act, Employee Retirement Income Security Act
of 1974, the Family Medical Leave Act of 1993, the Consolidated Omnibus Budget
Reconciliation Act of 1985, and any similar state statutes (all as
amended).  The foregoing release and discharge also expressly includes, without
limitation, any claims under any state or federal common law theory, including,
without limitation, wrongful or retaliatory discharge, breach of express or
implied contract, promissory estoppel, unjust enrichment, breach of covenant of
good faith and fair dealing, violation of public policy, defamation,
interference with contractual relations, intentional or negligent infliction of
emotional distress, invasion of privacy, misrepresentation, deceit, fraud or
negligence, claims for alleged physical or personal injury, emotional distress
relating to or arising out of Employee’s employment with the Company or the
termination of that employment; and any claims under the WARN Act or any similar
law, which requires, among other things, that advance notice be given of certain
work force reductions.  All of the claims, liabilities, actions, charges, causes
of action, demands, damages, remuneration, sums of money, accounts or expenses
described in this Section 1 shall be described, collectively as the “Released
Claims”. Employee waives Employee’s right to any monetary recovery should any
agency (such as the Equal Employment Opportunity Commission) pursue any claims
on Employee’s behalf.  Nothing in this General Release shall be deemed to waive
Employee’s right to file a charge with or participate in any investigation or
proceeding conducted by the U.S. Equal Employment Opportunity Commission or
other government agency, except that even if Employee files a charge or
participates in such an investigation or proceeding, Employee will not be able
to recover damages or equitable relief of any kind from the Releasees with
respect to the Released Claims.

 
24

--------------------------------------------------------------------------------

 


2.           Excluded from this General Release are the following:  (i) claims
and rights that arise after the date Employee signs this General Release; (ii)
any claims for payments to which Employee is entitled under the express language
of Sections 2, 6 and 12 of the Employment Agreement; (iii) claims for vested
employee benefits (e.g., medical claims and 401(k) benefits); and (iv) claims
for indemnity or contribution.


3.           Any unresolved dispute arising out of this General Release shall be
litigated in any court of competent jurisdiction in the Borough of Manhattan in
New York City; provided that the Company may elect to pursue a court action to
seek injunctive relief in any court of competent jurisdiction to terminate the
violation of its proprietary rights, including but not limited to trade secrets,
copyrights or trademarks and to protect any Confidential Information.  Each
party shall pay its own costs and fees in connection with any litigation
hereunder.


4.           Employee acknowledges and recites that:


(a)           Employee has executed this General Release knowingly and
voluntarily;


(b)           Employee has read and understands this General Release in its
entirety;


(c)           Employee has been advised and directed orally and in writing (and
this subparagraph (c) constitutes such written direction) to seek legal counsel
and any other advice he wishes with respect to the terms of this General Release
before executing it;

 
25

--------------------------------------------------------------------------------

 


(d)           Employee’s execution of this General Release has not been forced
by any employee or agent of the Company, and Employee has had an opportunity to
negotiate about the terms of this General Release and that the agreements and
obligations herein are made voluntarily, knowingly and without duress, and that
neither the Company nor its agents have made any representation inconsistent
with the General Release; and


(e)           Employee has been offered 21 calendar days after receipt of this
General Release to consider its terms before executing it.


5.           This General Release shall be governed by, and construed in
accordance with, the laws of the United States applicable thereto and the
internal laws of the State of New York, without giving effect to the conflicts
of law principles thereof.


6.           Employee represents that he has returned all property belonging to
the Company required to be returned under the Employment Agreement including,
without limitation, keys, access cards, computer software and any other
equipment or property.  Employee further represents that he has delivered to the
Company all documents or materials of any nature belonging to it, whether an
original or copies of any kind, including any Confidential Information, required
to be returned under the Employment Agreement


7.           Employee agrees to keep confidential the existence of the
Employment Agreement, the existence of this General Release, as well as all of
their terms and conditions and not to disclose to any person or entity the
existence, terms and conditions of the Employment Agreement or this General
Release except as required by law, to a government agency in connection with any
charge or investigation that such agency is conducting or may conduct and except
to his attorney, financial advisors and/or members of his immediate family
provided they agree to keep confidential the existence, terms and conditions of
the Employment Agreement and this General Release.  In the event that Employee
believes that he is compelled by law to divulge the existence, terms or
conditions of the Employment Agreement or this General Release in a manner
prohibited by the following sentence, he agrees to notify Company (by notifying
counsel to the Company) of the basis for the belief before actually divulging
such information.  Employee hereby confirms that as of the date of signing this
General Release, he has not disclosed the existence, terms or conditions of the
Employment Agreement or this General Release, except as provided for
herein.  Nothing herein shall preclude Employee from providing truthful
information to any government agency concerning this General Release or his
employment in accordance with law.


8.           Employee shall have seven days from the date he signs this General
Release to revoke it by providing written notice of the revocation to the
Employer, in which event this General Release shall be unenforceable and null
and void.  Provided Employee does not revoke this General Release, it shall
become effective on the eighth day after Employee signs this General Release.

 
26

--------------------------------------------------------------------------------

 


I, ____________, represent and agree that I have carefully read this General
Release; that I have been given ample opportunity to consult with my legal
counsel or any other party to the extent, if any, that I desire; and that I am
voluntarily signing by my own free act.


PLEASE READ THIS GENERAL RELEASE CAREFULLY.  IT CONTAINS A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.



 
EMPLOYEE:
       
By:
   
Name:
 
Title:
     
Date:  ________________, 200_


 
27

--------------------------------------------------------------------------------

 